DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment and remark filed on 03/09/2022.
Status of the Claims 
Claims 1, 14 and 27 have been amended. 
Claims 3-4, 6-13, 16-17, 19-26, 29-34 and 43-45 were previously canceled.
Claims 1-2, 5, 14-15, 18, 27-28, 35-42 and 46- 51 are pending in the application.
Examiner’s Remarks
” Applicant arguments that are found convincing. A careful review of the cited arts does not show the combination features that provide that the processing capability (PC) is associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and the received TA value is less than or equal to the maximum TA value. 

Claims 1-2, 5, 14-15, 18, 27-28, 35-42 and 46- 51 are allowed

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: a search has been performed and no prior art has been found that, alone or in combination, discloses the combination of features required in claim 1 that the processing capability (PC) is associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and the received TA value is less than or equal to the maximum TA value. Thus claim 1 is allowed. Therefore, dependent claims 2, 5, 35-37 and 46-47 are allowed. Independent claims 14 and 27 recite similar limitations are allowed for the same reasons, respective dependent claims 15, 18, 38-40, 48-49 and 28, 41-42, 50-51 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior arts are found but not used in the rejection of the claims
Patent No.: US 9,907,102 B2 to Wang discloses (see claim 9) A user equipment (UE), comprising: a receiver configured to receive first signaling that carries a first timing adjustment indication; a processor coupled to the receiver and configured to: determine a first timing advance of a signal according to at least T.sub.1=N*D, wherein T.sub.1 represents the first timing advance, wherein N represents the first timing adjustment indication, wherein a value of D is 2 Ts, 4 Ts, 8 Ts, 16 Ts, 24 Ts or 32 Ts, and wherein 1 Ts=1/30720 milliseconds (ms); and adjust a time window using the first timing advance. However, Wang does not disclose the required limitations that the processing capability (PC) is associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and the received TA value is less than or equal to the maximum TA value.
Pub. US 2017/0111160 A1 to Chen et al. discloses that UE may have less processing capability and/or large update timing advance associated with a longer GP; UE may have greater processing capability and/or small uplink timing advance associated with a shorter GP; and UE may be associated with a longer UL duration for improved uplink budget and/or more UL data transmission opportunities. However, Chen does not disclose the required limitations that the processing capability (PC) is associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and the received TA value is less than or equal to the maximum TA value.
Pub. US 2018/0287764 A1 to Hosseini et al. discloses UE processing capabilities and processing timeline may include determining a maximum TA value for the UE, and determining the processing timeline based at least in part on the maximum TA value. However, Hosseini does not disclose the required limitations that the processing capability (PC) is associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and the received TA value is less than or equal to the maximum TA value.
Cited Pub. US 2017/0332373 A1 to Patel et al. discloses UE processing capabilities and TTI transmission instances (short TA, large TA) that provide the UE to transmit based on a TA value in order to maintain synchronization with a base station. However, Patel does not disclose the required limitations that the processing capability (PC) is associated with a minimum processing time and a maximum timing advance (TA) value, wherein the maximum TA value is associated with the minimum processing time, and the received TA value is less than or equal to the maximum TA value.
Pub. US 20170332354 A1 to Chang discloses performing uplink timing adjustment by using a timing advance value of the second secondary cell group of the user equipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/6/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414